EXHIBIT 3.1 BYLAWS OF GREEN BUILDERS, INC. TABLE OF CONTENTS ARTICLE 1 Identification 1 Section 1.01. Name 1 Section 1.02. Registered Office and Resident Agent 1 Section 1.03. Other Offices 1 Section 1.04. Fiscal Year 1 ARTICLE 2 Capital Stock 1 Section 2.01. Consideration for Shares 1 Section 2.02. Certificates Representing Shares 1 Section 2.03. Transfer of Stock 1 Section 2.04. Regulations 1 ARTICLE 3 The Shareholders 2 Section 3.01. Place of Shareholder Meetings 2 Section 3.02. Annual Shareholder Meeting 2 Section 3.03. Special Shareholder Meetings 2 Section 3.04. Business at Meetings of Shareholders 2 Section 3.05. Notice of Shareholder Meetings 3 Section 3.06. Record Date and Closing Stock Books 3 Section 3.07. Stock List 3 Section 3.08. Shareholder Quorum 4 Section 3.09. Adjourned Shareholder Meetings 4 Section 3.10. Voting 4 Section 3.11. Action Without Meeting 4 Section 3.12. Proxies 5 Section 3.13. Definition of “Shareholder” 5 ARTICLE 4 The Board of Directors 5 Section 4.01. Number: Term: Election 5 Section 4.02. Nominations 5 Section 4.03. Removal 6 Section 4.04. Vacancies 7 Section 4.05. Annual Meeting 7 Section 4.06. Regular Meetings 7 Section 4.07. Other Meetings 7 Section 4.08. Notice of Adjourned Meetings 8 Section 4.09. Entry of Notice 8 Section 4.10. Waiver of Notice 8 Section 4.11. Quorum 8 Section 4.12. Participation in Meetings by Telephone 8 Section 4.13. Adjournment 8 Section 4.14. Action Without Meeting 8 Section 4.15. Fees and Compensation 9 Section 4.16. Definitions 9 Section 4.17. Indemnification 9 -i- Section 4.18. Successful Defense 10 Section 4.19. Determinations 10 Section 4.20. Advancement of Expenses 11 Section 4.21. Employee Benefit Plans 11 Section 4.22. Other Indemnification and Insurance 11 Section 4.23. Notice 11 Section 4.24. Construction 11 Section 4.25. Continuing Offer, Reliance, etc 12 Section 4.26. Effect of Amendment 12 Section 4.27. Powers of Board of Directors 12 Section 4.28. Committees 12 Section 4.29. Audit Committee 12 ARTICLE 5 The Officers 12 Section 5.01. Officers 12 Section 5.02. Election 13 Section 5.03. Subordinate Officers 13 Section 5.04. Removal and Resignation 13 Section 5.05. Vacancies 13 Section 5.06. Chairman of the Board 13 Section 5.07. Chief Executive Officer 13 Section 5.08. President 14 Section 5.09. Vice Presidents 14 Section 5.10. Secretary 14 Section 5.11. Assistant Secretaries 14 Section 5.12. Chief Financial Officer 15 Section 5.13. Treasurer 15 Section 5.14. Assistant Treasurers 15 Section 5.15. Corporate Bank Accounts 15 Section 5.16. Transfers of Authority 15 ARTICLE 6 Miscellaneous 15 Section 6.01. Checks, Drafts, etc 15 Section 6.02. Contracts, etc., How Executed 15 Section 6.03. Lost Certificates of Stock 16 Section 6.04. Representation of Shares 16 Section 6.05. Inspection of Bylaws 16 ARTICLE 7 Amendments 16 Section 7.01. Power of Shareholders 16 Section 7.02. Power of Directors 16 -ii- BYLAWS OF GREEN BUILDERS, INC. ARTICLE 1 Identification Section 1.01.Name. The name of the Corporation is Green Builders, Inc. Section 1.02.Registered Office and Resident Agent.
